DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This a response to Applicant’s request for continued examination filed on 22 February 2022, wherein: 
Claims 1-34 are cancelled.
Claims 35 is amended. 
Claims 36-40 are previously presented.
Claims 35-40 are pending.

Specification
The objection to the specification in the Office Action mailed 19 August 2021 is maintained and incorporated by reference herein.  It is reproduced below for Applicant’s convenience. 

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 35-40 are objected to because of the following informalities:  
Claim 35 has an errant space between “comprising” and a colon in line 18 of the claim.
Dependent claims 36-40 are missing grammatical markers, such as commas, that provide clarity to the claimed limitations.  Examples include the absence of grammatical markers separating the preamble from the body of the claim.  Additionally, there is a comma missing between “results” and “determining” in claim 40.
Dependent claims 36-40 inherit the deficiencies of their respective parent claims, and are thus objected to under the same rationale.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code 112(b) not included in this action can be found in a prior Office action.


Claims 35-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 35 recites the limitation "the operator input relating to the first set" in line 11 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims 36-40 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Claim 35 recites the limitation "the time between presentations" in lines 15-16 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims 36-40 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Claim 35 recites the limitation "the operator input relating to the second set" in line 34 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims 36-40 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Regarding claim 35, it is unclear which operator input the neuroenergetic model is applied to in the last limitation, the operator input relating to the first set, the operator input relating to the second set, or the operator input to both the first set and the second set.  Therefore, one of ordinary skill in the art would not understand the metes and bounds of the patent protection sought.    Dependent claims 36-40 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Regarding claim 35, it is unclear how the claimed method enhances cognitive performance because the steps of the process merely determine performance.  This is evidenced by the absence of any steps explicitly or implicitly for performing any enhancing step and the last limitation which explicitly recites that performance is merely determined.

The term "understand and/or interpret" in claim 35 is a relative term which renders the claim indefinite.  The term "understand and/or interpret" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular, it is unclear what constitutes the metes and bounds of “requiring the operator to understand/and or interpret the textual or graphic variable visual information of each individual presentation of the first set (and each presentation the individual presentations of the second set) before proceeding to the next presentation of the second set”.  The disclosure merely recites similar language as the claim without describing what these requirements entail, as well as recites it as distinct from any determinations.  See, for example, at least para. 48 of the specification.  Dependent claims 36-40 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Further regarding claim 35, it is unclear which limitations are the sub-limitations of the establishing a first neuroenergetic model limitation.  Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  For the purposes of compact prosecution, the limitations “establishing a break or time”, “characterizing performance criteria”, “performing a resource model”, “estimating an MI parameter”, and “modifying the MI parameter” are construed as the sub-limitations.  It is recommended to further indent the sub-limitations so that it is clear which steps are specific to a limitation.  Dependent claims 36-40 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Further regarding claim 35, it is unclear if “an operator” recited in line 29 is the same operator recited earlier in the claim.  This also causes a lack of clarity regarding whether “the operator” recited in line 30 is directed to the earlier operator or the operator of line 29 if the operator of line 29 is a different operator.  Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  For the purposes of compact prosecution, they are construed as the same operator.  Dependent claims 36-40 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Further regarding claim 35, it is unclear how a neuroenergetic model is applied to the operator input to determine performance.  In particular, the neuroenergetic model, which is insufficiently disclosed (see rejections under 35 USC 112(a) below), is based on glucose and lactate shuttle metabolism, not operator input that the claim identifies as “correct responses”.  Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  Dependent claims 36-40 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

The text of those sections of Title 35, U.S. Code 112(a) not included in this action can be found in a prior Office action.

Claim 35-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claim 35, the disclosure fails to provide sufficient written description for “requiring the operator to understand/and or interpret the textual or graphic variable visual information of each presentation of the individual presentations of the first set (and second set) before proceeding to the next presentation (and next presentation of the second set)” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  The issues identified above with respect to 35 USC 112(b) also identify a lack of sufficient written description as the terminology is not defined.  Furthermore, the only mention of requiring the operator to understand and/or interpret is found in para. 48 which is merely providing background information and is not linked with “before proceeding to the next presentation” of any set.  Thus, this is construed as new matter.  Dependent claims 36-40 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Further regarding claim 35, the claim recites “estimating an (Mutual Information) MI parameter MI(X,Y) by copula transform”.  The specification attempts to incorporate by reference, in its entirety, non-patent literature that discloses the process to perform this calculation.  See the originally filed specification at para. 38-39.  As this is essential material, the incorporation by reference is improper because essential material may only be incorporated by reference to a US patent or US patent application publication.  See 37 CFR 1.57(d), (e), and (h).  Therefore, the disclosure fails to provide sufficient written description for this limitation.  Dependent claims 36-40 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Further regarding claim 35, the originally filed disclosure is silent regarding the new limitation “modifying the MI parameter to form the neuroenergetic model dictating new breaktimes to be given to the operator between presentations”.  While the disclosure discusses various parameters, it is specifically silent regarding “modifying the MI parameter” as well as silent regarding the remainder of the limitation.  In particular, “directing a break period for the operator” (see para. 55 of the originally filed specification) is distinctly different from “dictating breaktimes to be given to the operator between presentations”.  The former is singular and immediate, while the latter is multiple and scheduled. Therefore, this is construed as new matter.  Dependent claims 36-40 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Further regarding claim 35, the disclosure fails to provide sufficient written description for “establishing a first neuroenergetic model using the test data” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.   It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01.  In particular, in addition to the lack of sufficient written description for just “establishing a first neuroenergetic model using the test data”, the disclosure fails to provide sufficient written description of the steps as a whole that the claim identifies as how to perform the establishing of a first neuroenergetic model, namely “establishing a break or time”, “characterizing performance criteria”, “performing a resource model”, “estimating an MI parameter”, and “modifying the MI parameter”.  In addition to the issues identified above with respect to estimating an MI parameter and modifying the MI parameter, limited disclosure for performing a resource model is found in para. 33 which identifies a general form for a one-resource model “where: ω1 is a function representing kinetics of depletion during work, r1 is the kinetics of recovery, and (t) = 1 when the user is recording as working on a question and zero (0) otherwise.”  Para. 33 further identifies that                                 
                                    
                                        
                                            ω
                                        
                                        
                                            1
                                        
                                    
                                    
                                        
                                            A
                                            ,
                                            t
                                        
                                    
                                    =
                                    
                                        
                                            k
                                        
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    ρ
                                                
                                            
                                        
                                    
                                    
                                        
                                            A
                                            (
                                            t
                                            )
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            m
                                                        
                                                    
                                                    +
                                                    A
                                                    (
                                                    t
                                                    )
                                                
                                            
                                        
                                    
                                
                             and                                 
                                    
                                        
                                            r
                                        
                                        
                                            1
                                        
                                    
                                    
                                        
                                            A
                                            ,
                                            t
                                        
                                    
                                    =
                                    
                                        
                                            
                                                
                                                    k
                                                
                                                
                                                    r
                                                
                                            
                                        
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    ρ
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                
                                                    A
                                                
                                                
                                                    m
                                                    a
                                                    x
                                                
                                            
                                            -
                                            A
                                            (
                                            t
                                            )
                                        
                                    
                                
                            .  However, the constants km, k, kr, and ρ and the function A(t) are not disclosed.  Thus, the functions ω1 and r1, and subsequently À(t), are not sufficiently disclosed.  Therefore, the determination of a restoration rate of glucose and a reduction rate of glucose, and thereby the neuroenergetic model, are not sufficiently disclosed.  Para. 34 of the specification also identifies that glucose is the primary resource and lactate shuttle metabolism may be the secondary resource.  Para. 36 provides the general form equations of the two-source neuroenergetic model and explicitly claimed in claim 31.  In particular, the claimed equations are merely general forms for a two-source model “where: f is the rate of consumption of primary resource A, ω2 is the conversion rate of a secondary resource S into a primary resource P, and r2 is the rate of recovery for secondary resource S.”  See para. 36.  Para. 36 further identifies that                                 
                                    f
                                    
                                        
                                            A
                                            ,
                                             
                                            t
                                        
                                    
                                    =
                                    
                                        
                                            
                                                
                                                    k
                                                
                                                
                                                    ω
                                                
                                            
                                        
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    ρ
                                                
                                            
                                        
                                    
                                    
                                        
                                            A
                                            (
                                            t
                                            )
                                        
                                        
                                            
                                                
                                                    (
                                                    K
                                                
                                                
                                                    A
                                                
                                            
                                            +
                                            A
                                            (
                                            t
                                            )
                                            )
                                        
                                    
                                
                             and                                 
                                    
                                        
                                            r
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            B
                                            ,
                                            t
                                        
                                    
                                    =
                                    
                                        
                                            
                                                
                                                    k
                                                
                                                
                                                    r
                                                
                                            
                                        
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    ρ
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                
                                                    B
                                                
                                                
                                                    m
                                                    a
                                                    x
                                                
                                            
                                            -
                                            B
                                            
                                                
                                                    t
                                                
                                            
                                        
                                    
                                    (
                                    1
                                    -
                                    δ
                                    
                                        
                                            t
                                        
                                    
                                    )
                                
                             and                                 
                                    
                                        
                                            ω
                                        
                                        
                                            2
                                        
                                    
                                    =
                                    
                                        
                                            A
                                            ,
                                            B
                                            ,
                                             
                                            t
                                        
                                    
                                    ≡
                                    
                                        
                                            
                                                
                                                    k
                                                
                                                
                                                    b
                                                
                                            
                                        
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    ρ
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                
                                                    1
                                                    -
                                                    A
                                                    
                                                        
                                                            t
                                                        
                                                    
                                                
                                            
                                            B
                                            (
                                            t
                                            )
                                        
                                        
                                            
                                                
                                                    K
                                                
                                                
                                                    B
                                                
                                            
                                            +
                                            B
                                            (
                                            t
                                            )
                                        
                                    
                                
                             .  However, the constants kω, kb, kr, and ρ and the functions (t), A(t), and B(t) are not disclosed.  Thus, the functions f(A, t), ω2 and r2, and subsequently À(t) and Ḃ(t), are not sufficiently disclosed.  Therefore, the determination of lactate shuttle metabolism and glucose reduction, and thereby the neuroenergetic model, are not sufficiently disclosed as well.  This is all in addition to the insufficient disclosure for establishing a break or time between presentations benchmark (see, for example, at least para. 27) and characterizing performance criteria (see, for example, at least para. 33).  Dependent claims 36-40 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Further regarding claim 35, the disclosure fails to provide sufficient written description for “applying the neuroenergetic model to the operator input to determine performance” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  The neuroenergetic model, which itself is insufficiently disclosed, is based on glucose and lactate shuttle metabolism, not operator input as claimed.  Thus, the disclosure fails to provide how a neuroenergetic model is specifically applied to the operator input to determine performance.  Dependent claims 36-40 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Regarding claims 37 and 38, the disclosure fails to provide sufficient written description for “determining a step size when estimating the MI parameter” and “determining if the step size is acceptable and if not reducing the step size” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.   It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01.  In particular, the most disclosure is found in para. 42 which merely recites “test if the step size is acceptably small. If the test of conditional 142 is negative (No), routine 120 returns to operation 140 to iteratively decrease the step size until the test of conditional is affirmative (Yes)”.  Therefore, the disclosure merely implies or recites that these limitations are performed in results-based language without providing the necessary steps, calculations, or algorithms to perform the claimed functionalities.  Dependent claim 38 inherits the deficiencies of its parent claim, and is thus rejected under the same rationale.

Regarding claim 39, the originally filed disclosure is silent regarding “establishing an outcome benchmark”.  In particular, originally filed Fig. 2 merely recites “establish break benchmark 126” which is distinct from an outcome benchmark.  Additionally, Fig. 16 recites “Outcome of the activity acceptable? 340”, but is silent regarding the active step of establishing an outcome benchmark.  Thus, the disclosure fails to provide sufficient written description for the limitation at issue.  Dependent claim 40 inherits the deficiencies of its parent claim, and is thus rejected under the same rationale.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 35-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.  
The claim is directed to a method which falls under the four statutory categories (STEP 1: YES).
The instant claim recites presenting individual presentations of a first set of variable textual or graphic visual information associated with standardized test or computerized gaming data to an operator; requiring the operator to understand and/or interpret the textual or graphic variable visual information of each presentation of the first set before proceeding to the next presentation; monitoring and/or receiving the operator input relating to the first set, the monitoring including determining correct responses and time between the individual presentations and storing the operator input as test data; preparing the test data monitored and/or received from the operator input relating to the first set for resource-based neuroenergetic analysis relating to the determined times between presentations; establishing a first neuroenergetic model using the test data, the establishing comprising: establishing a break or time between presentations benchmark; characterizing performance criteria; performing a resource model of cognitive performance relative to break 2BA4-0722 M05.docxor time between presentations benchmark; estimating an (Mutual Information) MI parameter MI (X,Y) by copula transform using             
                M
                I
                
                    
                        X
                        ,
                        Y
                    
                
                =
                 
                -
                H
                 
                
                    
                        
                            
                                X
                                Y
                            
                        
                    
                
                +
                
                    
                        1
                    
                    
                        10
                    
                
                
                    
                        ∑
                        
                            i
                            =
                            1
                        
                        
                            10
                        
                    
                    
                        H
                        
                            
                                
                                    
                                        X
                                        ,
                                        
                                            
                                                Y
                                            
                                            
                                                i
                                            
                                            
                                                ~
                                            
                                        
                                    
                                
                            
                        
                        +
                        H
                        
                            
                                
                                    
                                        
                                            
                                                X
                                            
                                            
                                                i
                                            
                                            
                                                ~
                                            
                                        
                                        ,
                                        Y
                                    
                                
                            
                        
                        -
                        H
                        (
                        
                            
                                
                                    
                                        X
                                    
                                    
                                        i
                                    
                                    
                                        ~
                                    
                                
                                ,
                                
                                    
                                        Y
                                    
                                    
                                        i
                                    
                                    
                                        ~
                                    
                                
                            
                        
                        )
                    
                
            
        ; and modifying the MI parameter to form the neuroenergetic model dictating new breaktimes to be given to the operator between presentations; presenting individual presentations of a second set of variable textual or graphic visual information associated with standardized test or computerized gaming data to an operator, the second set having the new breaktimes; requiring the operator to understand and/or interpret the textual or graphic variable visual information of each presentation of the individual presentations of the second set before proceeding to the next presentation of the second set; monitoring and/or receiving the operator input relating to the second set, the monitoring including determining correct responses and time between the individual presentations, and storing the operator input as test data; preparing test data from the operator input relating to the second set for resource-based neuroenergetic analysis; and applying the neuroenergetic model to the operator input to determine performance.  The dependent claims further recite wherein the estimating the Ml parameter includes determining if the Ml parameter is acceptable and if not estimating the Ml parameter again; determining a step size when estimating the Ml parameter; determining if the step size is acceptable and if not reducing the step size; or establishing an outcome benchmark; and after monitoring and evaluating results determining if the outcome meets the benchmark.  The claimed process amounts to the abstract idea grouping of a certain method of organizing human activity because it is managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions) as it is merely following rules or instructions.  The requiring, monitoring and/or receiving, preparing, establishing, characterizing, estimating, modifying, applying, and determining steps also amount to the abstract idea grouping of mental processes as the claims, under their broadest reasonable interpretation, cover performance of the limitations in the mind with aid of pen and paper but for the recitation of generic computer components.  Furthermore, preparing test data, establishing a first neuroenergetic model, applying the neuroenergetic model to determining performance, determining if the MI parameter is acceptable, determining a step size, and determining if the step size is acceptable amount to the abstract idea grouping of mathematical concepts because they recite mathematical calculations and mathematical formulas or equations as defined in MPEP 2106.04(a)(2)(I).  Therefore, the claim recites a judicial exception. (STEP 2A, PRONG 1: YES). 
This judicial exception is not integrated into a practical application because the claim does not include additional elements that are sufficient to integrate the exception into a practical application under the considerations set forth in MPEP 2106.04(d). Such considerations include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed process does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of “processing circuitry” (claim 35), a workstation (claim 35), and a network (claim 35) is not sufficient to impart patentability to the method performed.  Although the claim recites the components, identified above, these elements are recited at a high level of generality and are not tied to performing any of the steps of the claimed method.  Furthermore, the instant disclosure does not provide any further substantial detail other than reciting components that could be potentially construed as processing circuitry because the term “processing circuitry” is not explicitly recited or identified anywhere in the original disclosure.  For example, para. 21 of the instant specification merely recites that “[w]orkstation 30 includes computing equipment 31 in a standard configuration capable of executing various software with corresponding memory and processing hardware” and then recites non-limiting generic examples.  Para. 52 of the instant specification provides a similarly generic and non-limiting disclosure of components and para. 49 of the specification which merely identifies the systems and recites that they each include operator inputs.  Therefore, the claim does not recite any limitations that improve the functionality of the computer system because the claimed calculations are merely performing the steps of processing data but are not tied to improving any functionality of the computer system.  Additionally, the claims do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. For instance, while the independent claim recites that the claimed invention is for “enhancing cognitive performance” and the specification identifies that the claimed invention is for evaluating cognitive performance to identify ways to augment cognitive performance (see para. 3), it is silent regarding any specific treatment or prophylaxis for any specific disease or medical condition, let alone any actual steps for “enhancing cognitive performance” as identified in the rejections under 35 USC 112(b) above.  Accordingly, based on all of the considered factors, this additional element does not integrate the abstract idea into a practical application.  Therefore, the claim is directed to the judicial exception. (STEP 2A, PRONG 2: NO).  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under the considerations set forth in MPEP 2106.05. Such considerations include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
As identified in Step 2A, Prong 2, above, the claimed process does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  Although the claims recite components (identified in Step 2A, Prong 2, above) for performing at least some of the recited functions, these elements are recited at a high level of generality and are not tied to performing any of the steps of the claimed method.  This is at least evidenced by the manner in which this is disclosed that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 USC 112(a) as identified in Step 2A, Prong 2, above.  Furthermore, this also evidences that the components are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed, which the courts have held does not amount to significantly more in Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).   This further evidences that the claims do not recite any specific rules with specific characteristics that improve the functionality of the computer system, as was the case in McRO, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016)).  In contrast, the focus of the claimed invention is on the analysis of the collected data, which is itself at best merely an improvement within the abstract idea.  See pg. 2-3 in SAP America Inc. v. lnvestpic, LLC (890 F.3d 1016, 126 USPQ2d 1638 (Fed. Cir. 2018) which proffered “[w]e may assume that the techniques claimed are groundbreaking, innovative, or even brilliant, but that is not enough for eligibility.  Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. The claims here are ineligible because their innovation is an innovation in ineligible subject matter. Their subject is nothing but a series of mathematical calculations based on selected information and the presentation of the results of those calculations.  Viewed as a whole, these additional claim elements do not provide meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claim amounts to significantly more than the abstract idea of itself (STEP 2B: NO).  Therefore, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant’s arguments, filed 22 February 2022, with respect to the rejections of claim 35 for antecedent basis of “the operator evaluations” and lack of clarity regarding “each presentation the individual presentations” under 35 USC 112(b) have been fully considered.  The amendments to claim 35 obviate these rejections.  Therefore, these rejections have been withdrawn. 

Applicant's remaining arguments filed 22 February 2022 have been fully considered but they are not persuasive. 

Regarding Applicant’s arguments against the claim objections, Applicant asserts that the objections have been addressed.
Examiner respectfully disagrees.  While the objections regarding missing the term “to” and the abbreviated term in claim 35 have been addressed via amendments, the amendments to the claims do not obviate all of additional grammatical errors in the claims.

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 112, Applicant asserts that the many of the rejections have been addressed.
Examiner respectfully disagrees.  While two rejections under 35 USC 112(b) have been successfully obviated via amendment (identified above), the amendments do not obviate the remaining rejections of the claims under 35 USC 112(a), 112(b) and 101.  While several rejections are maintained in their entirety, others have been updated to address the amendments to the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311. The examiner can normally be reached Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.E.L/Examiner, Art Unit 3715    

/JAMES B HULL/Primary Examiner, Art Unit 3715